OPINION OF THE COURT
Per Curiam.
Oscar Katz has submitted an affidavit dated March 30, 1994, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
Mr. Katz concedes that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh *219Judicial Districts into allegations of professional misconduct arising from his conviction by plea of guilty on October 15, 1993 to one count of mail fraud in violation of 18 USC § 1341, a Federal felony, in the United States District Court for the Eastern District of New York. By his admission, Mr. Katz’s plea relates to a scheme that he devised to defraud a credit union of money and property and his use of the United States mails to carry out the scheme. He acknowledges that he could not successfully defend himself on the merits against the charges predicated upon the misconduct under investigation.
Mr. Katz expressly states that his proffered resignation is submitted subject to any application which may be made by the Grievance Committee for the Second and Eleventh Judicial Districts for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a), and he acknowledges the continuing jurisdiction of this Court to make such an order. Mr. Katz is also aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waived the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. Katz indicates that he is tendering his resignation freely and voluntarily, that he is not being subjected to coercion or duress by anyone and that he is fully aware of the implications of submitting his resignation.
Inasmuch as the proffered resignation conforms with 22 NYCRR 691.9, the resignation of Oscar Katz as a member of the Bar is accepted and directed to be filed. Accordingly, Oscar Katz is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effectively immediately.
Mangano, P. J., Thompson, Sullivan, Balletta and Gold-stein, JJ., concur.
Ordered that the resignation of Oscar Katz is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Oscar Katz is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Oscar Katz shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective *220immediately, Oscar Katz is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.